DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 November 2020 has been entered.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Matthew B. Dernier on 22 January 2021.

The application has been amended as follows: 

Amended Claim 8 now reads:

8.  A method, comprising:
accepting a picked-up image of a plurality of operation inputting apparatuses, for each of a plurality of users, picked up by an imaging circuit;
accepting respective operation signals from the plurality of users associated with respective identification information from each of the plurality of operation inputting apparatuses, and representative of respective operations from the plurality of different operation inputting apparatuses;
producing a play image for display on a display unit, the play image comprising a game background image against which match gameplay between the plurality of users is played, respective user controlled images manipulated by way of the respective operation signals from the plurality of users, and at least one target image, the movement of which is affected by the respective user controlled images, where the at least one target image is overlaid on the background image[[,]];
determining at least one of relative positions and relative postures of the plurality of operation inputting apparatuses with respect to one another based on the picked-up image of the plurality of operation inputting apparatuses, and


Amended Claim 15 now reads:

15.  A non-transitory, computer readable storage medium containing a computer program, which when executed by a computer, causes the computer to carry out actions, comprising:
accepting a picked-up image of a plurality of operation inputting apparatuses, for each of a plurality of users, picked up by an imaging circuit;
accepting respective operation signals from the plurality of users associated with respective identification information from each of the plurality of operation inputting apparatuses, and representative of respective operations from the plurality of different operation inputting apparatuses;
producing a play image for display on a display unit, the play image comprising a game background image against which match gameplay between the plurality of users is played, respective user controlled images manipulated by way of the respective operation signals from the plurality of users, and at least one target image, the movement of which is affected by the respective user controlled images, where the at least one target image is overlaid on the background image[[,]];

changing at least one of a position of, size of, orientation of, shape of, and contour of the background image based on the determination of the at least one of relative positions and relative postures of the plurality of operation inputting apparatuses with respect to one another.

Amended Claim 22 now reads:

22.  The information processing apparatus of claim 1, wherein the change in at least one of a position of, size of, orientation of, shape of, and contour of the background image based on the determination of the at least one of relative positions and relative postures of the plurality of operation inputting apparatuses, is such that the at least one target image moves irregularly over the background image in correspondence with the change in at least one of a position of, size of, orientation of, shape of, and contour of the background image.


Allowable Subject Matter

Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach of fairly suggest the combination of features recited in independent Claims 1, 8, and 15 (now renumbered independent Claims 1, 9, and 16).  In particular, none of the references relied upon by the examiner teach or fairly suggest the claimed “information processing apparatus” of independent Claim 1, the claimed “method” of independent Claim 8 (now renumbered independent Claim 9), and the claimed “non-transitory, computer readable storage medium containing a computer program” of independent Claim 15 (now renumbered independent Claim 16) comprising, in varying form, “an image acceptance circuit operating to accept a picked-up image of a plurality of operation inputting apparatuses, for each of a plurality of users, picked up by an imaging circuit” and “an operation signal acceptance circuit operating to accept respective operation signals from the plurality of users associated with respective identification information from each of the plurality of operation inputting apparatuses, and representative of respective operations from the plurality of different operation inputting apparatuses,” in combination with “a process execution circuit operating to:  (i) produce a play image for display on a display unit, the play image comprising a game background image against which match gameplay between the plurality of users is played, respective user controlled images manipulated by way of the respective operation signals from the plurality of users, and at least one target image, the movement of which is affected by the respective user controlled images, where the at least one target image is overlaid on the background image, (ii) determine at least one of relative positions and relative postures of the plurality of operation inputting apparatuses with respect to one another based on the picked-up image of the plurality of operation inputting apparatuses, and (iii) change at least one of a position of, size of, orientation of, shape of, and contour of the background image based on the determination of the at least one of relative positions and relative postures of the plurality of operation inputting apparatuses with respect to one another.”
The claimed invention is best represented by the embodiment of originally filed Figure 1, Figure 2B, and Figures 20 and 21.  The disclosed invention includes “an image acceptance circuit” (see (12) in Figure 1) operating to accept a “picked-up image” of a “plurality of operation inputting apparatuses” (see (18, 20) in Figure 1), for each of a plurality of users, picked up by “an imaging circuit” (see (16) in Figure 1) and “an operation signal acceptance circuit” (again, see (12) in Figure 1) operating to accept respective “operation signals” (i.e., button/key selection signals, acceleration signals, position/posture signals, light signals, etc.) from the plurality of users associated with respective “identification information” (i.e., light-color information; see (24) in Figure 2B) from each of the “plurality of operation inputting apparatuses” (18, 20), and representative of respective operations from the plurality of different “operation inputting apparatuses” (18, 20).  The disclosed invention further includes “a process execution circuit” (again, see (12) in Figure 1) operating to:  (i) produce a “play image” (see (50) in Figures 20 and 21) for display on a display unit, the “play image” (50) comprising a game “background image” (see (60) in Figures 20 and 21) against which match gameplay between the plurality of users is played, respective “user controlled images” (see (62) in Figures 20 and 21) manipulated by way of the respective “operation signals” relative positions and relative postures of the plurality of “operation inputting apparatuses” (18, 20) with respect to one another based on the picked-up image of the plurality of “operation inputting apparatuses” (18, 20), and (iii) change at least one of a position of, size of, orientation of, shape of, and contour of the “background image” (again, see (60) in Figures 20 and 21) based on the determination of the at least one of relative positions and relative postures of the plurality of “operation inputting apparatuses” (18, 20) with respect to one another (see the originally filed specification at Pages 28 through 32).
As pertaining to the most relevant prior art relied upon by the examiner, Marks et al. (US 2010 / 0144436) discloses (see Figs. 1C and 1D; and see Fig. 3) an information processing apparatus and method comprising an image acceptance circuit (see “Image Capture Control” and “Image Processing” in Fig. 1D) operating to accept a picked-up image of a plurality of operation inputting apparatuses (see (102) in Fig. 1C corresponding to each (C) in Fig. 3), for each of a plurality of users (see each (306) in Fig. 3), picked up by an imaging circuit (see (302) in Fig. 3 corresponding to “Image Capture Device” in Fig. 1D) and an operation signal acceptance circuit (again, see “Image Capture Control” and “Image Processing” in Fig. 1D) operating to accept respective operation signals (i.e., movement and/or button input signals; see (114) and (104) in Fig. 1C) from the plurality of users (see each (306) in Fig. 3) identification information (i.e., light-color information associated with each operation inputting apparatus) from each of the plurality of operation inputting apparatuses (see (102) in Fig. 1C corresponding to each (C) in Fig. 3), and representative of respective operations (i.e., movement and/or button input operations) from the plurality of different operation inputting apparatuses (again, see (102) in Fig. 1C corresponding to each (C) in Fig. 3; see Page 2, Para. [0036]-[0037]; and Page 3, Para. [0039]-[0041]; and see Page 4, Para. [0052]).  Marks et al. further discloses a process execution circuit (see “Processor” and running programs in Fig. 1D and (304) in Fig. 3) operating to (i) produce a play image (see the image at (304) in Fig. 3, for example) for display on a display unit (304) comprising at least respective user controlled images (i.e., see the avatar images in (304) in Fig. 3, for example) manipulated by way of the respective operation signals (i.e., movement and/or button input signals; see (114) and (104) in Fig. 1C) from the plurality of users (see (306)), and at least one target image (i.e., see the kite string images in (304) in Fig. 3, for example), the movement of which is affected by the respective user controlled images (i.e., see the avatar images in (304) in Fig. 3, for example; and again, see Page 4, Para. [0052]), (ii) determine at least one of relative positions and relative postures of the plurality of operation inputting apparatuses (see (102) in Fig. 1C corresponding to each (C) in Fig. 3) with respect to the imaging circuit (see (302) in Fig. 3 corresponding to “Image Capture Device” in Fig. 1D) based on the picked-up image (see (302) in Fig. 3) of the plurality of operation inputting apparatuses (again, see (102) in Fig. 1C corresponding to each (C) in Fig. 3), and (iii)  change at least one of a position of, size of, orientation of, shape of, and contour of the play image (see the relative positions and relative postures of the plurality of operation inputting apparatuses (again, see (102) in Fig. 1C corresponding to each (C) in Fig. 3) with respect to the imaging circuit (see (302) in Fig. 3 corresponding to “Image Capture Device” in Fig. 1D; again, see Page 2, Para. [0036]-[0037]; Page 3, Para. [0039]-[0041]; and Page 4, Para. [0052]).
Marks et al. discloses that any of a wide variety of play images may be displayed by the display unit, including but not limited to kite play images, fighting play images, weapon play images, virtual world play images, etc. (see Page 4, Para. [0052]).  Marks et al. provides an example implementation (see Fig. 3) of a play image (304) comprising kite images, kite string images, and avatar images.  However, Marks et al. does not show an example play image in which the at least one target image is overlaid on a background image such that the at least one target image moves over the background image.  More significantly, Marks et al. does not disclose that the process execution circuit operates to determine at least one of relative positions and relative postures of the plurality of operation inputting apparatuses with respect to one another based on the picked-up image of the plurality of operation inputting apparatuses, and further change at least one of a position of, size of, orientation of, shape of, and contour of the background image based on the determination of the at least one of relative positions and relative postures of the plurality of operation inputting apparatuses with respect to one another.
Cho et al. (US 2012 / 0115555) discloses (see Fig. 4 and Figs. 5A and 5B) an information processing apparatus and method comprising an operation inputting a change in at least one of a relative position and a relative posture of the operation inputting apparatus with respect to at least one of an initial position and an initial posture of the operation inputting apparatus and change at least one of a position of, size of, orientation of, shape of, and contour of the background image (see Figs. 5A and 5B) based on the determination of the at least one of relative position and relative posture of the operation inputting apparatus (see Page 3, Para. [0047]-[0050] and [0055]).
However, Cho et al. does not disclose an image acceptance circuit operating to accept a picked-up image of a plurality of operation inputting apparatuses picked up by an imaging circuit.  Cho et al. further does not disclose an operation signal acceptance circuit operating to accept respective operation signals from a plurality of users associated with respective identification information from each of the plurality of operation inputting apparatuses.  More significantly, Cho et al. does not disclose a process execution circuit operating to produce a play image comprising a game background image against which match gameplay between the plurality of users is played.  In this regard, Cho et al. also does not suggest a process execution circuit operating to determine at least one of relative positions and relative postures of the plurality of operation inputting apparatuses with respect to one another and at least one of a position of, size of, orientation of, shape of, and contour of the background image based on the determination of the at least one of relative positions and relative postures of the plurality of operation inputting apparatuses with respect to one another.
Zalewski (US 2008 / 0261693) discloses (see Fig. 1 and Figs. 2A-2C) an information processing apparatus and method (100) comprising an image acceptance circuit (102) operating to accept a picked-up image of a plurality of operation inputting apparatuses (see (C)), for each of a plurality of users (i.e., Players), picked up by an imaging circuit (106) and an operation signal acceptance circuit (again, see (102)) operating to accept respective operation signals (i.e., button/key selection signals, acceleration signals, position/posture signals, light signals, etc.) from the plurality of users associated with respective identification information (i.e., light-color information) from each of the plurality of operation inputting apparatuses (C; see Page 3 through Page 4, Para. [0046]-[0047], [0049], and [0053]).  Zalewski further discloses a process execution circuit (again, see (102)) operating to determine (see Fig. 18) at least one of relative positions and relative postures (see (dRs) in Fig. 18) of the plurality of operation inputting apparatuses (600a, 600b) with respect to one another (see Page 4, Para. [0055]-[0057]).
However, Zalewski does not disclose the claimed process execution circuit operating to:  (i) produce a play image comprising a game background image against which match gameplay between the plurality of users is played and at least one target image, the movement of which is affected by respective user controlled images, where the at least one target image is overlaid on the background image, and (iii) change at 
Osman et al. (US 2012 / 0086631) discloses (see Fig. 2, Fig. 7, and Figs. 10A-10B) an image acceptance circuit (i.e., a processor) operating to accept a picked-up image of a plurality of operation inputting apparatuses (see (36, 40) in Fig. 7), for each of a plurality of users, picked up by an imaging circuit (see (106) in Fig. 7), wherein a process execution circuit (again, a processor) is operating to (i) produce a play image (see (60) in Fig. 2) for display on a display unit (see (30) in Fig. 2) including a background image (i.e., see (64) in Fig. 2), to (ii) determine at least one of relative positions and relative postures of the plurality of operation inputting apparatuses (36, 40) with respect to one another based on the picked-up image (see Fig. 2 and Fig. 7) of the plurality of operation inputting apparatuses (36, 40), and to (iii) change at least one of a position of, size of, orientation of, shape of, and contour of a virtual viewpoint image of the play image and the background image (see Fig. 2 and see Figs. 10A and 10B) based on the determination of the at least one of relative positions and relative postures of the plurality of operation inputting apparatuses (36, 40) with respect to one another (see Page 4, Para. [0061]; Page 5 through Page 6, Para. [0066], [0068], and [0071]-[0072]; and Page 7 through Page 8, Para. [0082] and [0089]-[0091]).
	While Osman et al. does suggest the determination and tracking of at least one of relative positions and relative postures of the plurality of operation inputting with respect to one another based on the picked-up image of the plurality of operation inputting apparatuses in order to change at least one of a position of, size of, orientation of, shape of, and contour of a virtual viewpoint image of a play image and a background image, Osman et al. does not explicitly disclose the determination and tracking of at least one of relative positions and relative postures of the plurality of operation inputting apparatuses with respect to one another to change at least one of a position of, size of, orientation of, shape of, and contour of the background image itself.  That is, Osman et al. suggests a process execution circuit operating to produce two separate play images for display on two separate display units (i.e., display unit (30) as shown in Fig. 2 and display unit (40) as shown in Fig. 2), each of which comprises a different viewpoint of the play image including the game background image.  Specifically, Osman et al. does not suggest a process execution circuit operating to produce a play image for display on a display unit, the play image comprising a game background image against which match gameplay between the plurality of users is played, respective user controlled images manipulated by way of the respective operation signals from the plurality of users, and at least one target image, the movement of which is affected by the respective user controlled images, such that the process execution circuit further changes at least one of a position of, size of, orientation of, shape of, and contour of the background image of the play image on the display unit based on the determination of the at least one of relative positions and relative postures of the plurality of operation inputting apparatuses with respect to one another.  Rather, Osman et al. suggests a process execution circuit operating to separately produce an alternate or additional play image on a separate display unit, as compared to the play image for display on the display unit comprising the game background image against which match gameplay between the plurality of users is played, wherein the alternate or additional play image is changed based on relative positions and relative postures of the plurality of operation inputting apparatuses.  Significantly, Osman et al. does not suggest the claimed process execution circuit that links the plurality of operation inputting apparatuses to a same play image on a single display unit such that the relative positions and relative postures of the plurality of operation inputting apparatuses is determined to change at least one of a position of, size of, orientation of, shape of, and contour of the background image.
	In fact, none of the references relied upon by the examiner, considered alone or in reasonable combination, teach of fairly suggest the combination of features recited in independent Claims 1, 8, and 15 (now renumbered independent Claims 1, 9, and 16), including a process execution circuit operating to change at least one of a position of, size of, orientation of, shape of, and contour of the claimed “background image” of the claimed “play image” based on the determination of the at least one of relative positions and relative postures of the plurality of operation inputting apparatuses with respect to one another.  This combination of features appears to be suggested solely by the applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622